                     Case 1:20-mj-00163-SRW Document 3 Filed 07/07/20 Page 1 of 9

AO 106(Rev.04/10) Application for a Search Warrant


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Middle District of Alabama

             In the Matter ofthe Search of
        (Briefly describe the property to be searched                                      /°a20,97L1.1(6,3__
         or demi& the person by name and address)                              Case No.
 The premises located at 788 Trussell Road, Hartford,
                  Alabama 36344

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the govemment,request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property(den* the person or describe the
       be searclped and give its location):
prismttacnmem
located in the              Middle               District of           Alabama              ,there is now concealed (identih,the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c)is (check one or more):
                 evidence ofa crime;
                81contraband, fruits ofcrime, or other items illegally possessed;
                  property designed for use, intended for use, or used in committing a crime;
                O a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
           Code Section                                                          Cffense Description
       21U.S.C.§841 (a)(1)                        Unlawful Distribution of a Controlled Substance


         The application is based on these facts;
        See attlidmd affidavit incorporated herein by reference and made part of this application.


            Continued on the attached sheet.
          O Delayed notice of       days(give exact ending date if more than 30 days:                               )is requested
            under 18 U.S.C. § 3103a,the basis of which is set forth on the attached sheet.


                                                                                            Applicant's signature

                                                                                          Erik Broten, TFO, DEA
                                                                                            Primed name and title

Swom to telephonically before me and signed on:

Date:            07/07/2020                                                    /s/ Susan Russ Walker
                                                                                              Judge's signature
City and state: Montgomery, AL                                                   Susan R. Walker, U.S. Magistrate Judge
                                                                                            Printed name and Me
             Case 1:20-mj-00163-SRW Document 3 Filed 07/07/20 Page 2 of 9




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF ALABAMA

IN THE MATTER OF THE SEARCH OF
                                                     Case No.
THE PREMISES LOCATED AT 788
TRUSSELL ROAD,HARTFORD,
ALABAMA 36344
                                                     UNDER SEAL



                      AFFIDAVIT IN SUPPORT OF AN APPLICATION
                             FOR A SEARCH WARRANT


I, Erik Broten, being first duly sworn, hereby depose and state as follows:

                          INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support ofan application for a search warrant to search a

residence, located at 788 Trussell Road, Hartford, Alabama 36344,including all structures,

storage facilities, and other artifices located at that address, as well as all electronic devices

located at that address, in order to seize fruits, instrumentalities, and evidence related to possible

violations of21 U.S.C.§ 841(a)(1).

       2.      I am a Narcotics Investigator ernployed by the Dothan Police Department and

have so been employed since July 17, 2012. I have been assigned to the VICE Division since

June 3,2019. I am also assigned to the Drug Enforcement Administration(DEA)Tactical

Diversion Squad since February 2020. Prior to being assigned to the VICE Division, I was

assigned to the Criminal Investigations Division since August of2014 and worked various

crimes to include murder,robberies, kidnappings, rapes, and various forgery cases. In November

2012,I attended a 480 hours course through Alabama APOSTC where I received training

regarding building searches, drug enforcernent, vice operations and violent crirnes.
            Case 1:20-mj-00163-SRW Document 3 Filed 07/07/20 Page 3 of 9




       3.      This affidavit is intended to show merely that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts set forth in this affidavit, there

is probable cause to believe that violations of21 U.S.C. § 841 have been committed by Richard

Allen Strickland. There is also probable cause to search the premises described in Attachment A

for evidence ofthese crimes further described in Attachment B.

                                           JURISDICTION

       5.      This Court has jurisdiction to issue the requested because the property to be

searched is located within the district. See Fed. R. Crim. P. 41(b)(1).

                                     RELEVANT PROVISIONS

       6.      Based on my training and experience, and the training and experience ofother

DEA diversion investigators, special agents, and other law enforcement officers, I know that:

       a. Title 21, United States Code, Section 841(a)(1) makes it unlawful for any person

            knowingly or intentionally to distribute or dispense a controlled substance except as

            authorized by that subchapter.

       b. Pursuant to Title 21, United States Code, Section 822(a)(1)and (a)(2), and 21 C.F.R.

            § 1301.11 and other regulations, a person who distributes or dispenses any controlled

            substance, or who proposes to dispense any controlled substance, must obtain a

            registration from the DEA every three years.

       c. Under 21 C.F.R. § 1306.11, a pharmacist may dispense directly a controlled

            substance listed in Schedule II, that is a prescription drug as determined under section

            503 ofthe Federal Food, Drug, and Cosmetic Act(21 U.S.C. 353(b)), only pursuant

            to a written prescription signed by a practitioner.
            Case 1:20-mj-00163-SRW Document 3 Filed 07/07/20 Page 4 of 9




       d. The only exception to 21 C.F.R.§ 1306.11 is in the case ofan emergency situation. In

            such an emergent situation, a pharmacist may dispense a controlled substance listed

            in Schedule II upon receiving oral authorization ofa prescribing individual

             practitioner if(1)the quantity prescribed and dispensed is limited to the amount

             adequate to treat the patient during the emergency period, and(2)the prescription

             shall be immediately reduced to writing by the pharmacist.

                                      PROBABLE CAUSE

       7.       I know,from the investigation described below, that Richard Allen Strickland is

currently a pharmacist licensed by the state of Alabama and practicing in Dothan, Alabama.

From my investigation, I know that Strickland is the owner of Allen's Pharmacy located at 1518

W. Main Street, Suite #2, Dothan, Alabama 360301.

       8.       I have reason to believe that located at 788 Trussell Road, Harford, Alabama

36344,there is evidence of unlawful drug distribution.

       9.       On November 15,2019 the Dothan Police Department Narcotics Division

received an anonymous tip regarding two subjects who were providing controlled substance

prescription medications to individuals from Allen's Pharmacy, 1518 W.Main Street Suite #2,

Dothan, Alabama, without a prescription to other unknown subjects to turn around and sell the

medication on the street. No further information was obtained at that time.

       10.      On June 8,2020 a Confidential Source, herein after referred to as CS1 came

forward with information regarding Allen's Pharmacy. CS1 stated Richard Allen Strickland

owns Allen's Pharmacy and distributes pills to others without a prescription, who in turn

distribute the medication within the Wiregrass area. CS1 stated Strickland sells various types of

Schedule II Controlled Substances such as: Percocet, Oxycodone, Roxicodone and
              Case 1:20-mj-00163-SRW Document 3 Filed 07/07/20 Page 5 of 9




Hydrocodone. CS1 stated Strickland will go to another room in the pharmacy and come back out

with an unmarked pill bottle with the medication. CS1 has been present and has observed

Strickland distribute pills from the pharmacy. CS1 has observed Strickland obtain pills from a

room in the pharmacy. CS1 stated Strickland commonly provides pills to his distributers on

consignment, receiving payment for the pills on a later date. CS1 stated Strickland holds a drug

ledger within the pharmacy containing a list ofdistributers to include the amount of pills the

distributer has purchased and money owed. CS1 stated Strickland contains the drug ledger in the

top drawer near the cash register. CS1 provided a list of names ofindividuals who are selling

pills for Stricldand.

       11.      On June 9,2020,Kenneth Green with the Drug Enforcement Agency(DEA)

Diversion Unit conducted a database search of all the orders ofcontrolled substances coming to

the pharmacy from 01/21/19 to 03/30/20. Green stated the search indicated Allen's Pharmacy has

ordered 18,900 DU's(Dosage Units)of various Oxycodone Products and has only dispensed

8,254 DU's during the same time frame which is a 10,646 DU discrepancy.

        12.     On June 30,2020,a second Confidential Source, herein after referred to as CS2,

was interviewed and provided information regarding Allen's Pharmacy. CS2 stated he/she has

been distributing pills for Strickland. CS2 stated he/she goes to Allen's Pharmacy, 1518 W. Main

Street Suite #2,several times a week to purchase Schedule II controlled prescription medications

from Stricldand. CS2 stated he/she always purchases the pills from Strickland inside the

phannacy. CS2 stated once Strickland is given the money,he places it in the drawer just under

the front counter where the cash register is. CS2 stated Strickland then keeps track of what

everyone owes him in a notebook that he keeps in the same drawer as the cash he is given, also

noted by CS1. CS2 stated Strickland receives shipments of medications in the mail by various
             Case 1:20-mj-00163-SRW Document 3 Filed 07/07/20 Page 6 of 9




mail carriers, Federal Express, UPS,and the United States Postal Service. CS2 stated after those

shipments arrived, he/she would call Strickland and Strickland would tell he/she to come to the

store because he had"c2v available. CS2 stated when Strickland says"cTs-,he is referring to

Schedule II Controlled Substances. CS2 stated Strickland has at least two firearms inside the

business, a pistol near the front counter and a long gun in his office near his book bag.

       13.     On July 1, 2020,CS2 conducted a controlled phone call to Strickland to establish

a time to go to the pharmacy to purchase Controlled Substances. This call was recorded. The

following is based on my review ofthe recording. Strickland told CS2 he was trying to get ahold

ofthe Controlled Substances. CS2 asked Strickland if it was okay for heJshe to come see him and

Strickland advised it was.

       14.     Later that day, CS2 was given Official Advanced Funds to purchase Schedule II

Controlled Substances. CS2 went to Allen's Pharmacy, 1518 W. Main Street Suite #2,and

conducted a controlled purchase of(170)controlled medications without a prescription. Law

enforcement attempted to audio and video record the entire encounter but due to technical

difficulties, only portions ofthe encounter were audio and video recorded. The following is

based on my review ofthe recordings and debriefing of CS2. These medications included(140)

Oxycodone(Schedule II) and (30)Buprenorphine pills(Schedule III). CS2 gave Strickland the

Official Advance Funds in exchange for the medications. Strickland provided the pills in(3)

separate unmarked green pill battles. CS2 stated Strickland wrote in the above mentioned

notebook the pills he gave CS2. CS2 stated Strickland took possession ofthe Official Advanced

Funds and placed it in the top drawer at the front counter ofthe pharmacy. During the controlled

purchase Strickland talked about ordering Fentanyl patches from Peru and that he could make

$10,000 in cash from selling them.
          Case 1:20-mj-00163-SRW Document 3 Filed 07/07/20 Page 7 of 9




       15.     On July 3,2020,CS2 conducted a second controlled phone call to Strickland to

establish a time to purchase more Schedule II Controlled Substances. This call was recorded. The

following is based on my review ofthe recording. Strickland advised CS2 he was trying to get

the numbers right in regards to his Schedule II Controlled Substance inventory. CS2 asked if

he/she could come to the pharmacy and Strickland told him/her that he does not have very many

pills to give but that he/she can still come to the pharmacy.

       16.     Later that day, CS2 was given Official Advanced Funds to purchase Schedule II

Controlled Substances. CS2 went to Allen's Pharmacy, 1518 W. Main Street Suite #2,and paid

Official Advanced Funds in exchange for(14)Hydrocodone pills(Schedule II) without a

prescription. Law enforcement arranged for the encounter to be audio and video recorded. The

following is based on my review ofthe audio and video recording as well as my debriefing of

CS2. CS2 stated the same as the first controlled purchase, Strickland went into the back room

and came back out with an unmarked green pill bottle containing the pills. CS2 stated the U.S.

Currency used to purchase the pills was placed in the top drawer by the cash register by

Strickland. CS2 stated Strickland wrote down the number of pills that was given out in the above

mentioned notebook that is kept in the front drawer where the cash is kept.

       17.     CS1 stated that he previously worked closely with Strickland and he knew that

Strickland would take the cash from his illegal medication sales at Allen's Pharmacy and put

them in a book bag at the end ofthe day. CS1 further stated that Strickland would take the book

bag with the money to his home each day and leave the money at his home.

       18.     Based on the information provided by LETS(Law Enforcement Tactical

System), Strickland has a residential address of788 Trussell Road Hartford, AL 36344. On July

1st, 2020 at approximately 10:00 PM,Cpl. Krabbe and I conducted physical surveillance on the
             Case 1:20-mj-00163-SRW Document 3 Filed 07/07/20 Page 8 of 9




address listed above. During the surveillance, Krabbe and I observed a Gray Toyota Tundra

parked in front a white mobile home at 788 Trussell Road. Strickland has a 2008 Gray Toyota

Tundra registered to him and has been seen driving it on numerous occasions.

       19.     I know based on my training and experience that persons involved in the sales of

illegal drugs will often arm themselves with weapons for protection against persons who would

attempt to commit robbery or theft against them.

       20.     I know based on my training and experience that persons who possess and sell

illegal narcotics will frequently store the drug(s)on their person, in their vehicles, at their

residences, or other storage facilities near their residences or under the control of traffickers.

       21.     I know based on my training and experience,that drug dealers often maintain

books,records, receipts, notes, ledgers, and other papers relating to the transportation, ordering,

sale, and distribution of narcotics and that such documents may be in code. These traffickers

will often provide illegal drugs to their clients before purchase, and the traffickers keep records

ofsuch transactions. In addition, the above referenced books,records, receipts, notes, ledgers,

etc., are usually found where the traffickers have quick access to them,including their persons,

residences and/ or businesses, garages, storage units, safes, briefcases, vehicles, etc.

       22.     I know based on my training and experience that these persons will often conceal

in and around their residences illegal drugs, large amounts ofcurrency,financial instruments and

other items of value and/ or proceeds of drug transactions; and evidence of financial transactions

relating to the obtaining, transferring, secreting, or the spending oflarge sums of money made

from engaging in narcotics trafficking activities. Drug traffickers commonly maintain addresses

or telephone numbers in books or papers which reflect the names, addresses and/ or telephone

numbers oftheir associates in the drug trafficking organization, their customers and drug
         Case 1:20-mj-00163-SRW Document 3 Filed 07/07/20 Page 9 of 9




sources, and that such documents may be in code. Further drug traffickers often take or cause to

be taken photographs ofthemselves, their associates, their property, and/ or their nsets. These

traffickers often maintain these photographs in their residences.

                                        CONCLUSION

       23.     Based on the above and forgoing facts and information, I request that the Court

issue the proposed search warrant.




                                                  Respectfully submitted,



                                                  Subscribed elec incally and sworn
                                                  to telephonically on July 7,2020.
                                                  Erik Broten
                                                  Task Force Officer
                                                  Drug Enforcement Agency



Sworn to before me this
 7th day of July,2020.

   /s/ Susan Russ Walker
SUSAN RUSS WALKER
UNITED STATES MAGISTRATE JUDGE •
